Citation Nr: 1331222	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  12-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for stage IV squamous cell carcinoma of the right base of the tongue, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. D.D.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claim.  The Veteran filed a notice of disagreement (NOD) with this determination in March 2011, and timely perfected his appeal in June 2012.

The Veteran was afforded a Video Conference hearing before the undersigned in September 2013.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is entitled to a presumption of exposure to herbicides while serving in or near the demilitarized zone (DMZ) in Korea. 

2.  There is competent and credible medical evidence that persuasively demonstrates that the Veteran's currently diagnosed stage IV squamous cell carcinoma of the right base of the tongue with neck metastasis is related to his in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for a grant of service connection for stage IV squamous cell carcinoma of the right base of the tongue have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the Board's decision to grant service connection for stage IV squamous cell carcinoma of the right base of the tongue, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notice or assistance is necessary, and the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his stage IV squamous cell carcinoma of the right base of the tongue is a result of his time in active service.  Specifically, the Veteran contends that his tongue cancer is a result of Agent Orange exposure while serving in the Korean DMZ. 

The law provides that, a veteran who, during active military, naval, or air service, served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv).  

The Veteran's DD Form 214 shows that he had active service from August 5, 1969 to March 9, 1971, and service in Korea for 1 year, 1 month, and 28 days.  Additionally, the records show the Veteran's last duty station was 1st Battalion, 31st Infantry, which is a unit DoD has identified as operating in or near the Korean DMZ during the qualified time.  See M21-1MR, IV.ii.2.C.10.l.  Therefore, the Veteran is entitled to a presumption of exposure to herbicide agents.

Even though it is presumed that the Veteran was exposed to herbicide agents while serving in Korea, in order for him to be entitled to presumptive service connection on the basis of the presumed Agent Orange exposure, the record must also establish that he has a disease to which this presumption applies.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; see also 38 C.F.R. §§ 3.307, 3.309. 

However, the Veteran's stage IV squamous cell carcinoma of the right base of the tongue is not on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange:  Update 2008, 75 Fed. Reg. 81,332, 81,333 (2010).  Even though the presumptive service connection for a disability based on exposure to herbicides may not apply, however, does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  

In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  

Turning to the evidence of record, private treatment records show the Veteran was first diagnosed and treated for squamous cell carcinoma in November 2002. 

The Veteran submitted an October 2010 letter from Dr. D.D.  The physician noted that he was the Veteran's primary care physician in 2002, at the time he was diagnosed with cancer.  He was submitting his professional opinion regarding the potential etiology of the Veteran's oropharyngeal squamous cell carcinoma with which he was diagnosed and subsequently underwent extensive treatment by Dr. P.L. at the University of Virginia Health System.  The primary risk factors for this type of cancer were tobacco and alcohol use.  The Veteran did not fit this profile as he was a "never-user" of tobacco and with only the occasional consumption of alcohol.  However, he was on active duty in the U.S. Army and stationed in Korea during a time that Agent Orange was used.  Given these factors, it seemed as likely as not that Agent Orange exposure was a causative factor in his case.  

The record also contains an October 2010 treatment record by the Veteran's treating ear, nose, and throat (ENT) physician.  Dr. A.H. noted that the Veteran did not fit the usual pattern of people with throat cancer as he did not smoke or drink.  He discovered more recently that he did have Agent Orange exposure while along the DMZ around 1970.  The question was raised regarding the association of Agent Orange exposure with the Veteran's cancer.  The physician stated that since the Veteran did not fit the usual pattern of people with throat cancer Agent Orange exposure needed to be seriously considered as a possibility. 

The ENT physician submitted an additional February 2011 letter.  He stated that the Veteran had been a patient of his since November 2002, at which time he was diagnosed as having a squamous cell carcinoma of the base of the tongue with neck metastasis.  The Veteran had no habitual risk factors in that he did not use alcohol or tobacco.  His cancer was staged as T3N3M0 squamous cell carcinoma of the right tongue base, extending into the neck.  He had successful treatment, which included chemotherapy and radiation therapy, and right neck dissection.  He had regular follow-ups and was apparently free of the disease.  He had more recently recognized that among his previously known risk factors was exposure to Agent Orange in Southeast Asia.  The physician noted that he was aware that neoplasms were not always considered in the group of respiratory mucosal areas that were recognized as areas caused by Agent Orange.  The physician noted that this was a problem of semantics in his case.  The base of the tongue was considered part of the oropharynx, which was among the areas authorized for Agent Orange responsibility.  

The Veteran was afforded a Video Conference hearing in September 2013.  The Veteran and his physician Dr. D.D. testified at the hearing.  Dr. D.D. stated that he was a Veteran and former Air Force physician.  He was also a former Chief Medical Officer of a community-based outpatient clinic affiliated with the James H. Quillen VA Medical Center in Johnson City, Tennessee.  Furthermore, he was a practicing physician for over 30 years.  Most importantly, he served as the Veteran's personal primary care physician around the time of his diagnosis and throughout the remainder of his treatment for the squamous cell carcinoma at the base of his tongue.  

The physician noted that he was at the hearing to specifically address the scientific evidence that he believed clearly connected and implicated Agent Orange as the primary cause for the Veteran's cancer.   Additionally, he wanted to use the National Academy of Science (NAS) review for that purpose.  The same review in fact that was referenced as the basis for the Secretary's determination.  

The eighth bi-annual update of findings in occupational, environmental, and Veterans' studies regarding the association between specific outcomes and exposure to herbicides was just released last year in 2012 by the National Academy of Science.   This review in summary had scientific evidence concerning the association between exposure to herbicides and diseases suspected to be associated with these exposures and the accompanying commentary of the review committee in the latest report. 

The physician stated that his assertions were based on specific references and excerpts from that latest NAS review.  He began with summary comments made by the review committee, which were found on Page 761 under Table 12-1.  The review committee noted that the available epididymologic studies were of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  They further go on to state evidence to support association can be strengthened by the experimental data supporting biologic plausibility.  

On page 267 of the report, under a section entitled Biologic Plausibility, it stated that the studies considered with respect to biologic plausibility of associations between exposure to the chemicals of interest and unit cancers have been performed primarily in laboratory animals.  Collectively, the evidence obtained from studies of TCDD, the chemical abbreviation of dioxin, an active ingredient in Agent Orange, indicated that a connection between human exposure to this chemical and cancers was biologically plausible.  The physician noted that the report also referenced studies in laboratory animals in which only TCDD had been administered and reported that it could increase the incidents of a number of neoplasm most notable of the liver, lungs, thyroid, and oral mucosa.  Additionally, the physician stated that it was noted on page 271 that the weight of evidence that TCDD and dioxin-like chemicals made up a group of chemicals with carcinogenic potential included unequivocal animal carcinogenesis and biologic plausibility based on motive action data.  

He also pointed to pages 276 through 281, which were all-inclusive of Table 7-3, selected epididymologic studies regarding oral, nasal, and pharyngeal cancer.  As noted above, the committee did not feel the evidence was sufficient to permit a conclusion regarding the presence or absence of an association; however, the physician believed that the evidence warranted further consideration.

Although these studies may not have reached the statistical significance, the physician believed that the 39 studies included in Table 7-3 yield rather strong inferential circumstantial and correlational evidence of an association that in all likelihood led this review committee to recommend further research to evaluate the occurrence of several neoplastic conditions, which he believed further strengthened the Veteran's claim.  

Of those 39 studies, 19 reported an average to an increase risk among exposed versus non-exposed individuals.  Virtually half of the studies support that position.  Of those 19 studies, 11 were specific to Vietnam Era Veterans both American and Australian.  Of those 11 studies, 8 demonstrated up to a two-fold risk among exposed versus non-exposed Veterans for oral, nasal, and pharyngeal cancers.  The balance of the 39 studies, 28 were occupational studies, 8 of which specifically reference dioxin.  The remaining 20 of those 28 cases used the broad reference to herbicides in general.  If you look at only those specifically identifying dioxin, 7 of those 8 reports noted an increased risk ranging from 10 percent to 700 percent of these types of cancers among employees who had occupational exposure to dioxin and the chemicals in question.  

The review committee also cited to two additional studies specifically related to Vietnam Era, Army Chemical Corps Veterans on Page 275.  Albeit these studies represented small numbers of Veterans and thus did not gain statistical significance.   The 2010 study published by Authors Sibell and Tann reported a 68 percent increase in oral cavity and pharyngeal cancers among the deployed cohort of Veterans compared to the non-deployed cohort.  This was an update of a study that was actually published in 1997, which reported on the same cohort of Vietnam Era Veterans, which showed a 300 percent greater incidence of cases of oral and pharyngeal cancer among deployed Veterans versus non-deployed Veterans.  

In summary, in this most recently released Veterans and Agent Orange document by the NAS, the expert review panel stated categorically the available epididymologic studies are insufficient to permit a conclusion regarding either the presence or absence of an association with the types of cancer that Veteran was diagnosed with.  

The physician also discussed another article that was published in 2006 from the National Research Council.  The title of this report was Health Risk from Dioxin and Related Compounds, evaluation of the EPA Reassessment Committee on EPA's exposure and given reassessment of TCDD and related compounds.  

Page 13 of this expert panel report noted that in 1985 the EPA classified TCDD as a probable human carcinogen based on the data available at that time.  However, the latest reassessment in 2003 stated that TCDD was better classified not as a probable carcinogen but as a definite carcinogen to humans.  The EPA and the International Agency for Research on Cancer (IARC) have established criteria for qualitatively characterizing chemicals into various carcinogenic categories based on the weight of scientific evidence from animal or human epididymologic and mechanism or motive action studies.  

In 1997 the expert panel convened by the IARC concluded that the weight of scientific evidence for dioxin carcinogenicity in humans supported his classification as a Class I carcinogen.  In other words, carcinogenic to humans.  

In 2001, the U.S. National Toxicology Program upgraded this classification of dioxin to be a known human carcinogen.  After reviewing the EPA's 2003 assessment and other scientific information and in light of the EPA's recently revised guidelines for carcinogenic risk assessment, the Committee concluded that the classification of TCDD as carcinogenic to humans, a designation suggesting the greatest degree of certainty about carcinogenicity versus likely to be carcinogenic to humans, the next highest designation is somewhat subjective and depends largely on the definition and interpretation of the criteria used for classification.  The true weight of evidence lies on a continuum with no obvious point or bright line that readily distinguishes these two categories.  It would seem as if there was a lack of consensus or agreement regarding this particular statement.  However, the Committee goes on to state the distinction between these two qualitative categories of cancer risk classification depends more on semantics than on science and the public health implications of the two terms appear identical.  

In this same report from 2006, in Table 5-1 on Page 108, three of twelve cited animal studies, 25 percent showed increased incidents of oral cavity tumors specifically squamous cell carcinomas.  

The third and final source of scientific evidence that the physician introduced into the record came from an article published in 2004 entitled Dioxin Revisited Development Since the 1997 IARC Classification of Dioxin as a Human Carcinogen.  The lead author was Dr. Kyle Stemlan.  He was a professor in the Department of Environmental Health at the Rollin School of Health at Emory University.  An expert in Environmental Health, he authored 89 articles on environmental and occupational health issues including seven specifically focusing on dioxin.  In this article Dr. Stemlan stated that in 1997 the IARC classified TCDD as a Group 1 carcinogen based on limited evidence in humans, sufficient evidence in animals, and extensive mechanistic information indicating that TDCC acts through a mechanism involving a specific receptor in tissues referred to as the arrow hydrocarbon receptor which is present in both humans and animals.  He goes on to say TDCC was unprecedented, in that it was judged to cause an increase in cancers at all sites rather than at a few specific sites.  

The physician concluded that the evidence presented showed that the Veteran, at age 52, and a man with no genetic predisposition to cancer nor any of the lifestyle risk factors most often associated with this relatively uncommon type of cancer, that Agent Orange represents the proverbial smoking gun as the most likely cause of his cancer and in fact the only identifiable cause that had been found today.  He concluded his testimony by stating that the base of the tongue was considered part of the oral pharynx.

Subsequently, Dr. D.D. submitted the notes and references he relied on when testifying at the Video Conference hearing.  Furthermore, he submitted an additional opinion, which stated that as the physician of the Veteran, he had become familiar with his current medical condition as well as his past medical history.  The Veteran's squamous cell carcinoma of the base of the tongue, in his medical opinion, was due to Agent Orange exposure.  The basis of his opinion was personally rendered to the undersigned at the hearing held on September 11, 2013.  

As noted above, although the Veteran's diagnosed stage IV squamous cell carcinoma of the right base of the tongue is not a presumptive disease for service connection listed in 38 C.F.R. § 3.309(e), the Veteran is not precluded from otherwise establishing service connection for a disease not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

After a careful review of the evidence, the Board finds that the Veteran's private treatment records, pertinent lay evidence, Dr. A.H.'s positive opinion, and, in particular, the positive nexus opinion and testimony provided by the Veteran's private treating physician Dr. D.D., demonstrate that his currently diagnosed stage IV squamous cell carcinoma of the right base of the tongue is likely related to his Agent Orange exposure.  The Board notes in that regard that a claimant is generally entitled to service connection where he or she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinions of record.  Hanson v. Derwinski, 1 Vet. App. 512, 516-17 (1991).

Most significant is the positive nexus opinion and testimony of Dr. D.D. linking the Veteran's current tongue cancer to in-service exposure to Agent Orange, and nothing in the record explicitly refuting the Veteran's account of his medical history regarding this disability.  The record contains October 2010 and February 2011 letters from the Veteran's primary care and ENT physicians, which stated that the Veteran did not fit the usual pattern of people with throat cancer as he did not smoke or drink.  At the September 2013 hearing, Dr. D.D. specifically addressed the scientific evidence that he believed clearly connected and implicated Agent Orange as the primary cause for the Veteran's cancer.   Additionally, he used the National Academy of Science research and additional articles that discuss dioxins and its effects on humans.  Dr. D.D. concluded that the evidence presented showed that the Veteran, at age 52, and a man with no genetic predisposition to cancer nor any of the lifestyle risk factors most often associated with this relatively uncommon type of cancer, that Agent Orange represents the proverbial smoking gun as the most likely cause of his cancer and in fact the only identifiable cause that had been found today.  Dr. D.D.'s opinion is competent, credible, and persuasive.  Accordingly, the Board finds that service connection for stage IV squamous cell carcinoma of the right base of the tongue with neck metastasis is warranted. 


ORDER

Service connection for stage IV squamous cell carcinoma of the right base of the tongue with neck metastasis as due to herbicide exposure is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


